Case 17-11147-KHK                   Doc 110    Filed 03/07/19 Entered 03/07/19 12:47:59      Desc Main
                                              Document      Page 1 of 2


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 In re:                                               )
                                                      ) Bankruptcy Case
 JEFFREY L. WATSON                                    ) No. 17-11147-KHK
 AMY L. WATSON,                                       )
                                                      ) Chapter 7
                                Debtors.              )

     REPORT OF RETURNED FUNDS AVAILABLE FOR FURTHER DISTRIBUTION

           The undersigned trustee reports as follows:

           1.        The trustee is in receipt of distribution funds returned to the estate by Internal

 Revenue Service in the amount $3,226.66.

           2.        The trustee proposes a further distribution of $3,226.66 as outlined in the

 proposed distribution report attached hereto as Exhibit A.

           3.        The trustee’s individual estate property record and report is attached hereto as

 Exhibit B.

           4.        The trustee’s cash receipts and disbursements record is attached hereto Exhibit C.


 Dated: March 7, 2019                                       Respectfully submitted,

                                                            H. JASON GOLD, TRUSTEE



 H. Jason Gold, Trustee
 101 Constitution Avenue, NW
 Suite 900
 Washington, D.C. 20001

 By:       /s/ H. Jason Gold
           H. Jason Gold, Va. Bar No. 19117


 Chapter 7 Trustee
 H. Jason Gold, Va. Bar No. 19117
 101 Constitution Avenue, NW
 Suite 900
 Washington, D.C. 20001

 Chapter 7 Trustee
Case 17-11147-KHK             Doc 110       Filed 03/07/19 Entered 03/07/19 12:47:59                        Desc Main
                                           Document      Page 2 of 2


                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 7th day of March 20198, a copy of the foregoing

 Notice was served via the Court's Electronic Case Filing System on all parties receiving such

 notification, and by first class mail, postage prepaid, to the parties on the attached Service List.1


                                                                 /s/ H. Jason Gold
                                                                 H. Jason Gold


 H. JASON GOLD, TRUSTEE
 101 Constitution Avenue, NW, Suite 900
 Washington, DC 20001
 Tel: 202.689.2800
 Fax: 202.689.2860




 1
  Pursuant to Local Rule 5005-1(C)(8), the attached service list is not being served on each of the parties, but is
 attached to the original Certificate of Service filed with the Court.


                                                          -2-
